Citation Nr: 0333952	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-16 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for prostatitis, 
including as a result of exposure to Agent Orange.

2.  Entitlement to an increased rating for multiple 
sclerosis, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
October 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 1999 and May 2001 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts. 

The December 1999 rating decision, in pertinent part, denied 
a compensable rating for multiple sclerosis.  However, a 
conference was held with a Decision Review Officer (DRO) in 
October 2000, and a March 2001 rating decision by the DRO 
granted a 10 percent rating for this condition.  It was noted 
that the veteran's symptomatology warranted a 20 percent 
rating for intermittent left lower extremity weakness and 
incoordination, a 10 percent rating for intermittent left 
upper extremity weakness and incoordination, and a 10 percent 
rating for left eye neuritis.  However, the combined 40 
percent disability rating is reduced by the 30 percent level 
of disability determined in a December 1972 rating decision 
to have pre-existed the veteran's military service, resulting 
in the current 10 percent rating.  See 38 C.F.R. § 4.22.  

By rating action in July 2000 and letter in July 2002, the RO 
denied a claim for entitlement to improved disability pension 
benefits.  The veteran did not submit a notice of 
disagreement with respect to that claim.  Accordingly, that 
claim is not in appellate status before the Board.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the claims folder reveals that the veteran 
submitted his claim for an increased rating for multiple 
sclerosis and his claim for service connection for 
prostatitis in May 1999.  His claim for a total rating based 
on individual unemployability due to service-connected 
disability was received on November 15, 2000.  The RO issued 
statements of the case in April 2000 and July 2002, and a 
supplemental statement of the case in March 2001.  Nowhere in 
the record, however, is there evidence that the veteran was 
advised of the VCAA or its implementing regulations.  The RO 
has not sent the veteran notification of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his claims.  Furthermore, the RO 
has not notified the veteran of which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  

As noted above, the veteran's claim for a total rating based 
on individual unemployability due to service-connected 
disability was received on November 15, 2000, subsequent to 
the implementation of the VCAA.  Accordingly, remand of the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

However, it is unclear, at this time, whether the VCAA 
applies to the multiple sclerosis and prostatitis claims 
because they were filed before enactment of the law on 
November 9, 2000.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment and Bernklau cited therein, was that proceedings were 
complete before VA when the VCAA was enacted.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  Clearly, that is 
not the case here.  Furthermore, there is contrary legal 
precedent, see VAOPGCPREC 11-00, which holds the VCAA applies 
retroactively to claims pending on the date the law was 
enacted, such as this claim.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims received before 
November 9, 2000, and the potential prejudice to the 
appellant if the Board were to proceed to issue a decision at 
this time, the Board concludes a remand is also needed with 
respect to the multiple sclerosis and prostatitis claims for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  It would be harmless for the Board to 
require compliance with the VCAA if it did not apply to those 
claims.  In fact, it would be more advantageous to the 
veteran.  The veteran may waive the right to notice and duty 
to assist required by the VCAA, although the record does not 
reflect that he has done so. 

A review of the record reveals that a VA examination report 
and VA outpatient treatment records pertinent to the 
veteran's multiple sclerosis and prostatitis claims were 
received subsequent to the March 2001 supplemental statement 
of the case.  This evidence must be reviewed with issuance of 
a supplemental statement of the case.  

The Board notes that the veteran has not had a VA examination 
related to his multiple sclerosis disability since November 
2001.  Since multiple sclerosis is a degenerative disease and 
substantial time has elapsed since the last VA examination, a 
current VA examination is indicated.  The Board further notes 
that the veteran has reported ongoing medical treatment from 
the VA and from the Chelsea Soldiers Home medical clinic.  
Copies of recent medical treatment records from these 
facilities should be obtained prior to readjudication of the 
veteran's  claims.

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure that all 
notification and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) 
are fully complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003).  Notify the veteran of what 
evidence is required to substantiate his claims; 
what evidence, if any, the veteran is to submit; 
and what evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Any notice given, or action taken thereafter, must 
also comply with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003), 
as well as any other controlling guidance provided 
after the issuance of this Board decision.   

2.  After obtaining any necessary authorization, 
obtain copies of the veteran's medical records from 
Chelsea Soldiers Home, dated from October 2000, and 
from the VA Boston Healthcare System, Jamaica 
Plain, dated from June 2000.

3.  When the above actions have been completed and 
any available records obtained, schedule the 
veteran for VA neurology, general medical, and 
ophthalmology examinations by appropriate 
specialists to ascertain the nature, etiology and 
severity of all complained of symptoms, as well as 
all impairment that is attributable to multiple 
sclerosis  

4.  Then, readjudicate the issues on appeal.  If 
any benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case and 
should be given the opportunity to respond thereto.  
The supplemental statement of the case should 
reflect consideration of all pertinent evidence 
received since issuance of the March 2001 
supplemental statement of the case, and it should 
contain all the pertinent laws and regulations, 
including those pertaining to the VCAA.  
Thereafter, the case should be returned to the 
Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



